DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/20/2022.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising the steps of displaying on a multiplayer game display a group metamorphic game element wherein game elements include a plurality of communal game elements configured to interact with gaming machines.  Activate during a first game play on a first gaming machine from a group of gaming machine a multiplayer feature.  Cause the group of metamorphic game elements to transition one of the communal game elements from the multiplayer display to an first gaming machine thereby removing the element from the multiplayer display and wherein the element dynamically interacts with the individual game elements of the plurality of gaming machines.  Apply the activated multiplayer feature to the first game play of the first game machine.  Activate a cascading feature based on a second output of a rng and move at least one communal game element from a first gaming machine to a second gaming machine via second individual metamorphic elements present on the second machine with the machines being adjacent.  Provide a highest award amount to the first gaming machine and lower award amounts to the other gaming machines.  The closest prior art of record, Gagner et al. (US Pub. No. 2013/0274016 A1) teaches a gaming system comprising a multiplayer game wherein a community display includes gaming elements which players can move from the community display to their individual gaming machines in order to affect the gameplay on their machine.  However, Gagner and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination.  While individual elements are known such as moving elements from a community display to other machines, group presentations that are shared, and awarding higher prizes to triggering machine the combination of all elements together as claimed above is non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/21/2022